Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks, filed 11/04/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art Ko. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2018/0224990 A1, hereinafter “Shim”) in view of Ligtenberg et al. (US 2018/0218859 A1, hereinafter “Ligtenberg”) and Ko et al.  (US 2019/0204959 A1, hereinafter “Ko”).

As to claim 1, Shim (Fig. 1B) discloses a display device (100) comprising: 
a display panel (151) having a display area (“the display area”) and a non-display area (“the peripheral area”);  
a window (Fig. 2A element 151a) disposed on one surface of the display panel (151b);  
a touch sensing unit disposed between the display panel and the window (Para. 0107);  
a pressure sensing unit (Fig. 4A) disposed on another surface of the display panel (151) and comprising a plurality of pressure sensors (Para. 0170, pressure sensors 210, 310), wherein the touch sensing unit and the plurality of pressure sensors overlap a button area (Fig. 5A element A1; Para. 0170) within the display area (Para. 0166); and 
a pressure sensing driver (Fig. 1 element 180) configured to receive a signal detected from the pressure sensing unit and to output pressure sensing information (Para. 0170-0172); and
a height difference compensating unit disposed at an area other than the button area (Fig. 4B element 232; Para. 0157). 
However, Shim does not explicitly disclose a plurality of pressure sensors spaced apart from each other, 
wherein the height difference compensating unit surrounds the pressure sensing unit on four sides in a plan view, and
wherein the height difference compensating unit is a single unitary element. 
However, Ligtenberg teaches a plurality of pressure sensors spaced apart from each other (Fig. 22E elements 2220e, 2222e; Para. 0393).  

 And, Ko teaches wherein the height difference compensating unit (Fig. 4A element 330; Para. 0090) surrounds the pressure sensing unit (460) on four sides in a plan view (Fig. 4C; Para. 0090, the frame 330 is formed at periphery of the substrate). 
wherein the height difference compensating unit is a single unitary element (Fig. 4c element 330). 
It would have been obvious to one ordinary skill in the art to combine the teaching of Ko to include a frame around the pressure sensing components in the device disclosed by Shim. The motivation would have been to place the pressure sensing components together (Ko; Para. 0090). 

 	As to claim 5, Shim (Fig. 1) discloses the display device of claim 1, wherein the pressure sensing driver (180) is configured to detect a pressure sensor that has been pressed among the plurality of pressure sensors (Fig. 8A-8B; Para. 0199-0200), calculate a position of the pressure sensor that has been pressed, and determine the position of the pressure sensor that has been pressed is located at the button area (Para. 0167, 0202, 0204, B1 is interpreted to be the button area). 

As to claim 13, Shim (Fig. 4A) discloses the display device of claim 1, further comprising a case (101) accommodating the display panel (151), the touch sensing unit, and the pressure sensing unit (210; Para. 0110). 

As to claim 22, Shim (Fig 4B) discloses the display device of claim 1, wherein the height difference compensating unit (232) is spaced apart from the pressure sensing unit (210). 
As to claim 23, Shim (Fig. 4B) discloses the display device of claim 1, wherein the height difference compensating unit (232) has a hole in which the pressure sensing unit is disposed (210; the space between 232 and the supporting member as discussed above is interpreted to read on the limitation “a hole”). 
 
Claims 2-4 , 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shim and Ligtenberg as applied to claim 1 above, and further in view of Zhai et al. (US 2018/0129343 A1, hereinafter “Zhai”).

As to claim 2, Shim (Fig. 2A) discloses wherein the pressure sensing driver is disposed on the flexible printed circuit board (FPCB; Para. 0143, the examiner takes an official notice that similarly a controller can be disposed on a FPCB). 
Shim does not explicitly further comprising a flexible printed circuit board that comprises a plurality of first wirings connecting the plurality of pressure sensors and the pressure sensing driver. 
Zhai teaches further comprising a flexible printed circuit board (20) that comprises a plurality of first wirings (“wirings”) connecting the plurality of pressure sensors (13a-13d) and the pressure sensing driver (Para. 0041).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Zhai to use the wirings to connect the pressure sensors and the driving circuit in the device disclosed by Shim. The motivation would have been to control the pressure sensors (Zhai; Para. 0041). 
 
As to claim 3, Shim (Fig. 2A) teaches the display device of claim 2, wherein the flexible printed circuit board (225) overlaps the plurality of pressure sensors (210). 
As to claim 4, Shim (Fig. 2A) teaches the display device of claim 2, further comprising a protective layer (105) disposed between the pressure sensing unit (210) and the display panel (151) and overlapping the flexible printed circuit board (225). 

As to claim 9, Ligtenberg (Fig. 22E) teaches the display device of claim 1, wherein each of the plurality of pressure sensors (22) comprises: 
a first sensing electrode (2220e);  
a second sensing electrode (2222e) opposing the first sensing electrode (2220e); and 
an elastic member (2206e) disposed between the first sensing electrode and the second sensing electrode (Para. 0393).
Ligtenberg does not explicitly teach wherein each of the plurality of pressure sensors is configured to output a current signal to the pressure sensing driver. 
However, Zhai teaches wherein each of the plurality of pressure sensors is configured to output a current signal to the pressure sensing driver (Para. 0031, 0043, signals from the pressure sensors will be sent substantially simultaneously if the user touches the adjacent pressure sensors substantially simultaneously).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zhai in the device disclosed by Shim/Ligtenberg. The motivation would have been to detect a pressure signal (Zhai; Para. 0043).

 As to claim 10, Shim (Fig. 22E) teaches the display device of claim 9, wherein one of the first sensing electrode and the second sensing electrode is unitarily formed (2220e), and the other is formed comprising a plurality of electrodes (2222e; Para. 0393).

As to claim 12, Ligtenberg teaches the display device of claim 9, wherein the elastic member comprises one of an elastic pad, a double-sided adhesive foam pad, and a spring (Para. 0383-0384).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shim, Ligtenberg and Ko as applied to claim 1 above, and further in view of Ji et al. (IEEE document “A flexible capacitive tactile sensor for robot skin” published on 2016, hereinafter “Ji”).

As to claim 11, Shim does not disclose the display device of claim 1, wherein each of the plurality of pressure sensors has an area substantially equal to or less than about 25 mm2. 
However, Ji teaches the display device of claim 1, wherein each of the plurality of pressure sensors has an area substantially equal to or less than about 25 mm2 (Page 208 second paragraph, lines 10-15). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to use a smaller pressure sensor as taught by Ji in a device disclosed by Shim for various reasons. The motivation would have been to use a smaller pressure sensor to create a smaller button. Therefore, there is a reasonable expectation of success (Ji; Abstract). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Shim in view of Ji and Ko.

As to claim 14, Shim (Fig. 1B) discloses a display device (100) comprising: 
a display panel (151) having a display area (“display area”) and a non-display area (“periphery area”);  

a pressure sensing driver (Fig. 1 element 180) connected to the pressure sensing unit (Para. 0148), 
a height difference compensating unit disposed at an area other than a button area of the display area (Fig. 4B element 232; Para. 0157),
wherein the pressure sensing unit has an area smaller than a button area of the display area (Fig. 4A, 4B, Fig. 5B element A1; Para. 0166, the space in peripheral area outside the pressure sensor, but inside the support member is interpreted to be part of button area), and the plurality of pressure sensors are configured such that capacitances of at least two of the pressure sensors change when pressure is applied (Para. 0067, a swipe touch through two or more sensors). 
 Shim does not disclose a plurality of pressure sensors spaced apart from each other, and
each of the plurality of pressure sensors has an area substantially equal to or less than about 25 mm2, 
wherein the height difference compensating unit surrounds the pressure sensing unit on four sides in a plan view, and
wherein the height difference compensating unit is a single unitary element. 
However, Li teaches a plurality of pressure sensors spaced apart from each other (Fig. 3a; Page 208 lines 10-14), and
the area substantially equal to or less than about 25 mm2 (Page 208 lines 10-15). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to use a smaller pressure sensor as taught by Schultz in a device disclosed by Shim/Ligtenberg for various reasons. For example, the smaller pressure sensor would allow to accommodate a smaller virtual key. Therefore, there is a reasonable expectation of success. 
unit (460) on four sides in a plan view (Fig. 4C; Para. 0090, the frame 330 is formed at periphery of the substrate). 
wherein the height difference compensating unit is a single unitary element (Fig. 4c element 330). 
It would have been obvious to one ordinary skill in the art to combine the teaching of Ko to include a frame around the pressure sensing components in the device disclosed by Shim. The motivation would have been to place the pressure sensing components together (Ko; Para. 0090). 

As to claim 16, Shim discloses the display device of claim 14, wherein the pressure sensing driver (180) is configured to detect a pressure sensor that has been pressed among the plurality of pressure sensors (Fig. 8A-8B; Para. 0199-0200), calculate a position of the pressure sensor that has been pressed, and determine the position of the pressure sensor that has been pressed is located at the button area (Para. 0167, 0202, 0204, B1 is interpreted to be the button area).

 
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim, Ji and Ko as applied to claim 14 above, and further in view of Zhai.

As to claim 15, Shim does not explicitly discloses the display device of claim 14, wherein the at least two pressure sensors that are adjacent to each other and configured to output a current signal substantially simultaneously. 
However, Ji teaches wherein the at least two pressure sensors that are adjacent to each other (Fig. 3a; Page 208 second paragraph). 

And, Zhai teaches pressure sensors configured to output a current signal substantially simultaneously (Para. 0031, 0043, signals from the pressure sensors will be sent substantially simultaneously if the user touches the adjacent pressure sensors substantially simultaneously).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zhai in the device disclosed by Shim/Ji/Ko. The motivation would have been to detect a pressure signal (Zhai; Para. 0043).

As to claim 17, Zhai teaches the display device of claim 14, wherein the pressure sensing driver is configured to calculate a position to which pressure is applied based on a magnitude of a current signal output from the plurality of pressure sensors (Para. 0043).

As to claim 18, Shim (Fig. 2A) discloses the display device of claim 14, wherein the pressure sensing driver is disposed on the flexible printed circuit board (FPCB; Para. 0143, the examiner takes an official notice that similarly a controller can be disposed on a FPCB). 
Shim does not explicitly further comprising a flexible printed circuit board that comprises a plurality of first wirings connecting the plurality of pressure sensors and the pressure sensing driver. 
Zhai teaches further comprising a flexible printed circuit board (20) that comprises a plurality of first wirings (“wirings”) connecting the plurality of pressure sensors (13a-13d) and the pressure sensing driver (Para. 0041).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Zhai to use the wirings to connect the pressure sensors and the driving circuit in the 

As to claim 19, Ji (Fig. 1b) teaches the display device of claim 14, wherein each of the plurality of pressure sensors comprises: 
a first sensing electrode (“moving electrode”);  
a second sensing electrode (“fixed electrode”) opposing the first sensing electrode (“moving electrode”); and 
an elastic member (Єr) disposed between the first sensing electrode and the second sensing electrode (Page 207 third paragraph, lines 34-45).
Ji does not explicitly teach wherein each of the plurality of pressure sensors is configured to output a current signal to the pressure sensing driver. 
However, Zhai teaches wherein each of the plurality of pressure sensors is configured to output a current signal to the pressure sensing driver (Para. 0031, 0043). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zhai in the device disclosed by Shim/Ji/Ko. The motivation would have been to detect a pressure signal (Zhai; Para. 0043).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shim, Ji, Ko and Zhai as applied to claim 19 above, and further in view of Ligtenberg.

As to claim 20, Shim does not disclose the display device of claim 19, wherein one of the first sensing electrode and the second sensing electrode is unitarily formed, and the other is formed comprising a plurality of electrodes.

It would have been obvious to one of ordinary skill in the art to simple substitute the pressure sensors of Ligtenberg for the pressure sensors of Shim/Ji/Ko. The result of such a substitution would have yielded predictable results. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Hotelling (US 2006/0197753 A1) also suggests a mutual capacitive pressure sensing (Fig. 22; Para. 0116). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625